UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6230



In Re:   LYNN A. PALMER,

                                                          Petitioner.



         On Petition for Writ of Mandamus.   (5:05-cv-01176)


Submitted:   October 29, 2007             Decided:   December 3, 2007


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lynn A. Palmer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lynn A. Palmer petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his habeas petition

brought pursuant to 28 U.S.C. § 2241 (2000).   Palmer seeks an order

from this court directing the district court to act.

          In August 2007, we ordered the Government to file a

response to Palmer’s petition.    Our review of the district court’s

docket reveals that, in the interim period between the Government’s

submission of its response and our adjudication of the petition,

Palmer moved in the district court to withdraw his § 2241 petition.

The district court recently granted Palmer’s motion and dismissed

his § 2241 petition with prejudice.       Accordingly, the instant

mandamus petition is now moot and we deny it as such.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                    PETITION DENIED




                                 - 2 -